                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI


ERNEST “ERNIE” ROBERTS

               Plaintiff,
                                                     CIVIL ACTION NO. 4:19-cv-00841-SRB
       v.

HARLEY DAVIDSON FINANCIAL
SERVICES, INC. d/b/a HARLEY-
DAVIDSON CREDIT CORP., d/b/a
EAGLEMARK SAVINGS BANK,

               Defendant.


                             JOINT NOTICE OF SETTLEMENT

       Plaintiff Ernest “Ernie” Roberts (“Plaintiff”) and Harley Davidson Financial Services,

Inc. (“HDFS” or “Defendant”) (collectively, the “Parties”), by and through their respective

counsel of record, hereby file this Joint Notice of Settlement (“Notice”) as follows:

       1.     The Parties hereby notify the Court that they have reached a settlement of

Plaintiff’s individual claims against HDFS. The Parties are finalizing the settlement agreement.

The Parties respectfully request that any responsive deadlines and settings, and any other matters

in this case, be stayed given the settlement of this dispute.

       2.     The Parties also ask that the Court retain jurisdiction and keep the case open until

the settlements can be completed. The Parties anticipate filing a Stipulation of Dismissal with

Prejudice within forty-five (45) days.

       WHEREFORE PREMISES CONSIDERED, the Parties notify the Court that they have

settled their disputes in this case. They respectfully request, however, that the Court retain


                                                 1

         Case 4:19-cv-00841-SRB Document 28 Filed 04/29/20 Page 1 of 2
jurisdiction over the case and keep it open, but stay all pending deadlines, settings and other

matters, until such time as the Parties can prepare and file formal dismissal papers.


DATED this 29th day of April, 2020



 /s/ Bryce B. Bell                                  /s/ Blaec C. Croft
 Bryce B. Bell (66841)                              Blaec C. Croft (pro hac vice)
 Mark W. Schmitz (69329)                            McGuireWoods LLP
 Bell Law, LLC                                      Tower Two-Sixty
 2600 Grand Blvd., Ste. 580                         260 Forbes Avenue, Suite 1800
 Kansas City, MO 64108                              Pittsburgh, PA 15222-3142
 Tel.: 816.886.8206                                 Tel.: 412.667.6057
 Fax: 816.817.8500                                  bcroft@mcguirewoods.com
 bryce@belllawkc.com
 ms@belllawkc.com                                   R. Kent Warren (59567)
                                                    McGuireWoods LLP
 Gina Marie Chiala (59112)                          Fifth Third Center
 Heartland Center for Jobs and Freedom              201 North Tryon Street
 4047 Central St.                                   Suite 3000
 Kansas City, MO 64111                              Charlotte, NC 28202
 Tel.: 816.278.1092                                 Tel.: 704-343-2365
 Fax: 816.278.5785                                  Fax: 704-805-5081
 ginachiala@jobsandfreedom.org                      kwarren@mcguirewoods.com

 Counsel for Plaintiff                              Counsel for Defendant Harley-Davidson
                                                    Financial Services, Inc.




                                                2

        Case 4:19-cv-00841-SRB Document 28 Filed 04/29/20 Page 2 of 2
